DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 9/2/2020 are accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-10 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vadgaonkar et al (US 2019/0061696; hereinafter “Vadgaonkar”).
Regarding claim 1: Vadgaonkar teaches a windscreen wiper system (WWS) (element 10 in Fig. 1; Abstract) architecture, comprising: a WWS comprising a wiper assembly (element 16 in Fig. 1) and an electronic control unit (ECU) (element 160 in Fig. 1) configured to control operations of the wiper assembly (¶37; position and velocity of wipers controlled), wherein: the ECU is configured to recognize that a command to engage a predefined wiper mode is received, the predefined wiper mode is characterized in that a windscreen is divided into sectors and the wiper assembly is controllably operated to sweep across one or more of the sectors in a predefined pattern with a predefined sweep speed (¶51; element 180 in Fig. 3 is a configurable parameter file employed to facilitate configurability of varying the sweep angle (equivalent to pattern) and speed), and the ECU is further configured to control the wiper assembly to operate in the predefined wiper mode according to the command being received (¶51; element 160 facilitates control of sweep angle and speed from configurable parameters).


Regarding claim 7: wherein a critical area of the windscreen is divided into the sectors and the sectors are of equal or unequal angles (see two sectors in Fig. 1).
Regarding claim 8: wherein the predefined pattern and the predefined sweep speed are predefined for each of the sectors (¶21, 37; each wiper arm is controlled with a separate gearbox; element 230 in Fig. 4; configurable).
Regarding claim 9: wherein activation of the predefined pattern and the predefined sweep speed is selectable for each of the sectors (¶21, 37; each wiper arm is controlled with a separate gearbox; element 210 in Fig. 4; commanding operation).

Regarding claim 10: Vadgaonkar teaches a windscreen wiper system (WWS) (element 10 in Fig. 1; Abstract) architecture, comprising: a WWS comprising a wiper assembly (element 16 in Fig. 1) and an electronic control unit (ECU) configured to control operations of the wiper assembly (element 160 in Fig. 1); and a cockpit input/output (I/O) unit coupled to the ECU and configured to be receptive of a command to engage a predefined wiper mode (element 120 in Fig. 2; ¶39-40, elements 144a,b,c in Fig. 2-3; ¶49-50; command signals), wherein: the predefined wiper mode is characterized in that a windscreen is divided into sectors and the wiper assembly is controllably operated to sweep across one or more of the sectors in a predefined pattern with a predefined sweep speed (¶51; element 180 in Fig. 3 is a configurable parameter file employed to facilitate configurability of varying the sweep angle (equivalent to pattern) and speed), and the ECU is configured to recognize that the command is received by the cockpit I/O unit and to control the wiper assembly to operate in the predefined wiper mode accordingly (¶51; element 160 facilitates control of sweep angle and speed from configurable parameters).

Vadgaonkar teaches:


Regarding claim 16: wherein a critical area of the windscreen is divided into the sectors and the sectors are of equal or unequal angles (see two sectors in Fig. 1).
Regarding claim 17: wherein the predefined pattern and the predefined sweep speed are predefined for each of the sectors (¶21, 37; each wiper arm is controlled with a separate gearbox; element 230 in Fig. 4; configurable).
Regarding claim 18: wherein activation of the predefined pattern and the predefined sweep speed is selectable for each of the sectors (¶21, 37; each wiper arm is controlled with a separate gearbox; element 210 in Fig. 4; commanding operation).

Regarding claim 19: Vadgaonkar teaches a method of operating a windscreen wiper system (WWS) (element 10 in Fig. 1; Abstract) architecture, the method comprising: recognizing that a command to engage a predefined wiper mode is received (element 120 in Fig. 2; ¶39-40, elements 144a,b,c in Fig. 2-3; ¶49-50; command signals); reading current configuration information of the predefined wiper mode upon recognizing that the command is received, the current configuration information comprising a division of a windscreen into sectors and instructions to controllably operate (element 160 in Fig. 1) a wiper assembly (element 16 in Fig. 1) to sweep across one or more of the sectors in a predefined pattern with a predefined sweep speed (¶51; element 180 in Fig. 3 is a configurable parameter file employed to facilitate configurability of varying the sweep angle (equivalent to pattern) and speed); and controllably operating the wiper assembly to sweep across one or more of the sectors in the predefined pattern with the predefined sweep speed (¶51; element 160 facilitates control of sweep angle and speed from configurable parameters).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Vadgaonkar et al (US 2019/0061696) in view of Mothe et al (US 2020/0189762; hereinafter “Mothe”).

Regarding claim 2, Vadgaonkar teaches the system of claim 1 and further teaches: 
further comprising: a cockpit input/output (I/O) unit configured to be receptive of the command (element 120 in Fig. 2; ¶39-40, elements 144a,b,c in Fig. 2-3; ¶49-50; command signals); an avionics bus by which the cockpit I/O unit is coupled to the WWS (element 102 in Fig. 2 and element 134 in Fig. 2; primary aircraft bus; ¶38-40).
Vadgaonkar does not explicitly teach: 
one or more of a wash system, a parallel WWS and avionics systems coupled to the WWS and the cockpit I/O unit via the avionics bus.
Mothe teaches:
one or more of a wash system, a parallel WWS and avionics systems coupled to the WWS and the cockpit I/O unit via the avionics bus (wash system in Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Mothe with the invention of Vadgaonkar in order to provide washer fluid for cleaning the windscreen.

Vadgaonkar teaches:
Regarding claim 4: further comprising a sensor system to sense a condition of the windscreen (element 26 in Fig. 2; ¶44), which is coupled to the cockpit I/O unit, wherein the command is automatically generated by the sensor system according to a sensing result and the sensor system comprises at least one of an optic sensor, a torque sensor, a temperature sensor and a current sensor (¶54; torque sensing; ¶43-44; current sensor, also Hall Effect sensors used as the speed/position sensor are also used as a current sensor).

Regarding claim 11, Vadgaonkar teaches the system of claim 10 and further teaches:
further comprising: an avionics bus by which the cockpit I/O unit is coupled to the WWS (element 102 in Fig. 2 and element 134 in Fig. 2; primary aircraft bus; ¶38-40).
Mothe teaches:
one or more of a wash system, a parallel WWS and avionics systems coupled to the WWS and the cockpit I/O unit via the avionics bus (wash system in Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Mothe with the invention of Vadgaonkar in order to provide washer fluid for cleaning the windscreen.

Vadgaonkar teaches:
Regarding claim 13: further comprising a sensor system to sense a condition of the windscreen (element 26 in Fig. 2; ¶44), which is coupled to the cockpit I/O unit, wherein the command is automatically generated by the sensor system according to a sensing result and the sensor system comprises at least one of an optic sensor, a torque sensor, a temperature sensor and a current sensor (¶54; torque sensing; ¶43-44; current sensor, also Hall Effect sensors used as the speed/position sensor are also used as a current sensor).

Claims 3, 6, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Vadgaonkar et al (US 2019/0061696) in view of Reed et al (US 9,829,995; hereinafter “Reed”).
Regarding claims 3 and 12, Vadgaonkar teaches the system of claim 2 and system of claim 10 but does not explicitly teach:
wherein the cockpit I/O unit comprises a pilot/co-pilot interface and the pilot/co-pilot interface comprises one or more of a voice command interface, a tactile command interface and a touchscreen.
Reed teaches:
wherein the cockpit I/O unit comprises a pilot/co-pilot interface (elements 112a, c in Fig. 3A) and the pilot/co-pilot interface comprises one or more of a voice command interface, a tactile command interface and a touchscreen (col 3, ln 28-49; interfaces using touch screen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Reed with the invention of Vadgaonkar in order to provide a means of selecting modes. 

Regarding claims 6 and 15, Vadgaonkar teaches the system of claim 1 and system of claim 10 but does not explicitly teach: 
wherein the predefined wiper mode is one or more of re-configurable in real-time and re-configurable based on pilot/co-pilot identification information.
Reed teaches:
wherein the predefined wiper mode is one or more of re-configurable in real-time and re-configurable based on pilot/co-pilot identification information (col 5, ln 43-55; allow device/processor to know who is making inputs into the touchscreen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Reed with the invention of Vadgaonkar in order to provide a relevant mode based on the identity of the user/pilot.


Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Vadgaonkar et al (US 2019/0061696) in view of de La Pena Razquin (US 2006/0000044); hereinafter “Razquin”).
Regarding claims 5 and 14, Vadgaonkar teaches the system of claim 1 and system of claim 10 but does not explicitly teach:
wherein the predefined wiper mode comprises a windscreen deep clean mode.
Razquin teaches:
wherein the predefined wiper mode comprises a windscreen deep clean mode (see claim 1; deep cleaning function).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Razquin with the invention of Vadgaonkar in order to remove an excess of debris from the windscreen.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Vadgaonkar et al (US 2019/0061696).
Regarding claim 20, Vadgaonkar teaches the method of claim 19 but does not explicitly teach:
further comprising deactivating the predefined wiper mode upon receipt of a command to engage alternative wiper modes.
However, it would have been obvious to deactivate the predefined wiper mode before engaging an alternative wiper mode. Stopping a wiper mode before starting a different one is obviously well-known in the art in any type of wiper system. It would have been obvious to one of ordinary skill to stop one wiper mode before starting another in order for the system to work properly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Balasubramanian et al (US 2020/0384956) teaches dynamic control of aircraft windscreen wiper and wash system configuration parameters. Braun et al (US 2009/0282636) teaches a device and a method for actuating a wiper system, wherein a control unit and is designed to set a wiping frequency of the wiper arm as a function of a load variable which is dependent on the torque which is to be applied by the drive unit during a wiping operation.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A DELOZIER/ Examiner, Art Unit 2857

/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857